Title: Acct. of the Weather in October [1774]
From: Washington, George
To: 




Octr. 1st. Very warm & lowering all day. In the Evening much Rain fell.
 


2. Lowering but much Cooler. Wind at West.
 


3. Cool. Wind fresh from the No. West.
 


4. Cool, but not quite so much so as yesterday.
 


5. Warm without wind & being clear at the same time.
 


6. Little or no Wind. Clear & Warm.
 


7. Again warm—wind notwithstanding Easterly.
 


8. Warm, but somewhat lowering.
 


9. Rather warm in the forenoon with appearances of Rain abt. 2 Oclock but none fell. However it turnd Cool.
 


10. Much Cooler than Yesterday. Wind Northerly.
 


11. Still cool, but pleasant notwithstanding.
 


12. Rather warm being clear with but little Wind.
 


13. Much such a day as yesterday.
 


14. Thick & close Morning with Appearances of Rain. Very warm afternoon.
 


15. Clear with very little wind & warm.
 



16. Lowering forenoon but no Rain. Wind fresh from the Southwest.
 


17. Somewhat Cool especially towards the Evening Wind being westerly.
 


18. Pretty cool—a large white Frost.
 


19. Again cool & somewhat lowering.
 


20. Warm, & lowering, but no rain fell.
 


21. Warm and still lowering but no Rain.
 


22. Very foggy & lowering Morning but clear and warm afterwards. In the Evening Rain.
 


23d. Foggy Morning but clear and warm afterwds.
 


24. Foggy again in the forenoon, but clear afterwds. & Warm.
 


25. Again foggy in the forenoon but clear and warm afterwards.
 


26. Foggy & misting all the forenoon. In the Evening Rain.
 


27. Much such a day as yesterday.
 


28. Showery through the day. Wind Easterly.
 


29. Clear and cool. Wind Westerly & fresh in the forenoon but less of it afterwds.
 


30. Clear and pleasant. Wind westerly.
 


31. Much such a day as the preceeding one.
